                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

 CHARLES MONTAGUE,                                )
                                                  )        Case No. 2:18-cv-148
         Plaintiff,                               )
                                                  )        Judge Travis R. McDonough
 v.                                               )
                                                  )        Magistrate Judge Cynthia R. Wyrick
 ED GRAYBEAL, JR., JOHN DOE/JANE                  )
 DOE, CAPT. LOWE, and WASHINGTON                  )
 COUNTY, TENN.,                                   )
                                                  )
         Defendants.                              )


                                 MEMORANDUM AND ORDER


       Plaintiff is proceeding pro se and in forma pauperis in a prisoner civil rights action

brought under 42 U.S.C. § 1983. This matter is before the Court upon a sua sponte consideration

of Plaintiff’s in forma pauperis status, which the Court finds should be revoked.

I.     APPLICATION OF “THREE STRIKES”

       The “three strikes” provision of the Prison Litigation Reform Act (“PLRA”) provides that

an inmate may not proceed in forma pauperis in a civil action if he has had three or more cases

dismissed as frivolous, malicious, or for failure to state a claim upon which relief may be

granted, unless he is under imminent danger of serious physical injury. 28 U.S.C. § 1915(g).

       Plaintiff was granted permission to proceed in forma pauperis in this § 1983 action by

order entered January 11, 2019 (Doc. 9). By that time, however, Plaintiff had previously brought

at least three prior civil actions that had been dismissed as frivolous and/or for failure to state a

claim upon which relief could be granted. (See Doc. 4 in, Montague v. Schofield, Case No. 2:14-

cv-292 (E.D. Tenn. Jul. 19, 2016) (dismissing complaint for failure to state a claim upon which
relief may be granted); Doc. 4, in Montague v. Warren, Case No. 2:95-cv-392 (E.D. Tenn. Nov.

2, 1995) (dismissing complaint as frivolous)1); Montague v. Corr. Corp. of Am., No. 3:10-CV-

00443, 2010 WL 3853361, at *1 (M.D. Tenn. Sept. 30, 2010) (recommending dismissal of

complaint for failure to state a claim), report and recommendation adopted, No. 3-10-0443, 2010

WL 4179942 (M.D. Tenn. Oct. 20, 2010).

       Accordingly, the Court finds that Plaintiff has abused his in forma pauperis privileges

and that his motion to proceed in forma pauperis in this civil action was improvidently granted.

Therefore, Plaintiff cannot proceed in the instant suit, or any future suit, as a pauper unless he

can demonstrate that he is in imminent danger of serious physical harm. 28 U.S.C. § 1915(g).

II.    IMMINENT DANGER

       The imminent-danger exception, as explained in Vandiver v. Prison Health Services, Inc.,

727 F.3d 580 (6th Cir. 2013), “is essentially a pleading requirement subject to the ordinary

principles of notice pleading.” Id. at 585 (quoting Vandiver v. Vasbinder, 416 F. App’x 560, 562

(6th Cir. 2011)). The exception applies when the pleading contains “a plausible allegation that

the prisoner faced ‘imminent danger of serious physical injury’ at the time of filing.” Andrews v.

Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007). Plausibility in this context means that a court

informed by its “‘judicial experience and common sense,’ could ‘draw the reasonable inference’”

that a plaintiff faced an existing danger when he filed the pleading. Taylor v. First Med. Mgmt.,

508 F. App’x 488, 492 (6th Cir. 2012)).

       Plaintiff was permitted to proceed in this action only on a claim that Defendants refused

his requests to refill a prescription of Absorbase/Eucerin to treat a skin condition, which resulted


1
 The Court notes “that dismissals of previous actions entered prior to the effective date of the
PLRA may be counted toward the ‘three strikes’ referred to in 28 U.S.C. § 1915(g).” Wilson v.
Yaklich, 148 F.3d 596, 604 (6th Cir. 1998).


                                                 2
in a worsening of his skin condition. (Doc. 2, at 7; Doc. 11, at 2–3, 8, 11.) Absorbase is a

moisturizer used to treat dry skin and minor skin irritations. See, e.g., WebMD, Absorbase

Ointment, https://www.webmd.com/drugs/2/drug-20229/absorbase-topical/details. Plaintiff does

not allege, nor does his complaint allow the Court to infer, that dry skin or a minor skin irritation

is the sort of serious physical injury that the imminent-danger exception is designed to protect.

See, e.g., Simpson v. Pramstaller, No. 1:10-CV-260, 2010 WL 1433409, at *2 (W.D. Mich. Mar.

31, 2010) (finding skin rash is not condition threatening serious harm or death). Therefore, the

Court will REVOKE Plaintiff’s in forma pauperis status and require him to remit the full filing

fee to sustain this action. See Yaklich, 148 F.3d at 603 (noting courts “have long been authorized

to revoke a prisoner’s ability to proceed in forma pauperis upon determining that the litigant was

taking unfair advantage of IFP procedures”).

III.   CONCLUSION

       For the reasons set forth above, it is ORDERED:

       1.      Plaintiff’s in forma pauperis status is REVOKED;

       2.      Plaintiff must PAY the full $400 filing fee in this cause within fourteen (14) days
               of entry of this order; and

       3.      Plaintiff’s failure to make payment of the full filing fee within fourteen (14) days
               of entry of this order will result in the DISMISSAL of this case for failure to
               prosecute pursuant to Federal Rule of Civil Procedure 41(b).

       SO ORDERED.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                                 3
